DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are pending in the current application.
Claim 7 is withdrawn from consideration in the current application.
Claims 1 and 2 are amended in the current application.
Claim 13 is newly added in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on October 25, 2021 have been fully considered.
Applicant argues that Okamoto teaches an adhesive layer thickness of 0.1 to 5 µm and a polarizer thickness of 1 to 10 µm, where if one skilled in the art would apply Okamoto’s polarizer to Fujii, then the thickness of Fujii’s PSA layer would be restricted by Okamoto’s adhesive layer thickness of 0.1 to 5 µm, where any other combination would require application of improper hindsight.
This is not persuasive for the following reasons.  Note that while Okamoto does not disclose all the features of the presently claimed invention, Okamoto is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Okamoto is not relied upon for teachings pertaining to the claimed PSA layer, and is only relied upon for the polyvinyl alcohol-based polarizer layer.  Fujii is relied upon for PSA layer teachings in the previous grounds of rejection, where Fujii discloses a PSA layer thickness range of 1 to 40 µm, 
Furthermore, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The previous grounds of rejection does not rely upon improper hindsight reasoning, because no knowledge was gleaned from Applicant’s disclosure.  Therefore, the previous grounds of rejection is considered to establish a proper prima facie case of obviousness over the claimed invention. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2010-277018 A, herein English machine translation utilized for all citations) in view of Okamoto et al. (WO 2015/099022 A1, herein English machine translation utilized for all citations).
Regarding Claim 1, Fujii teaches a polarizing plate 10/11/12 comprising a transparent protective layer (2 or 2+4) on one surface of a polarizer 1, and a pressure sensitive adhesive (PSA) layer (6 or 6/7) on the other surface of the polarizer 1 (Fujii, [0012], [0020]-[0023], [0061]-[0062], Figs 1-3).  Fujii further teaches the PSA layer has a storage elastic modulus of 0.15 MPa to 10 MPa (15 x 104 Pa to 1000 x 104 Pa) when used at 23oC to 80oC to achieve good durability in high-temperature environments and to suppress swelling due to polarizing plate shrinkage (Fujii, [0012], [0022]-[0024], [0033]-[0038]); the PSA layer has thickness of 1-40 µm, and preferably 3-25 µm to achieve good workability and good durability (Fujii, [0044]).  Fujii’s PSA layer storage elastic modulus range is completely encompassed by the claimed storage modulus inequality range and Fujii’s thickness range closely and completely encompasses the claimed thickness inequality range, and therefore, Fujii’s combined ranges are considered to render obvious the claim 1 inequalities/ranges to achieve good durability in high-temperature environments, suppressed swelling due to polarizing plate shrinkage, maintain good workability, and attain good durability (see MPEP 2144.05, I & II, MPEP 2143).  Fujii further teaches the polarizer is made of a stretched and oriented polyvinyl alcohol-based resin film; where a thickness of the raw polyvinyl alcohol-based resin film is from 1-150 µm, and the resin film is manufactured through a process of treating with a boric acid aqueous solution (Fujii, [0012], [0025]-[0027]).

    PNG
    media_image1.png
    296
    586
    media_image1.png
    Greyscale

Fujii – Figures 1, 2, and 3
Fujii remains silent regarding a polarizer comprising 14-20% by weight of boric acid, having a thickness of 10 µm or less, exhibiting a single-body transmittance T and a polarization degree P satisfying the claim 1 inequalities.
Okamoto, however, teaches a pressure-sensitive-adhesive-layer-attached one-sided-protected polarizing film P comprising a protective film 2 on only one side of a polarizer layer 1 and adhesive layers a/b on a side of the polarizer layer (Okamoto, Pgs 3, 11, 15, [Figure 1B]).  Okamoto teaches the polarizer layer 1 comprises polyvinyl alcohol-based resin that is stretched in a boric acid solution; is a thin polarizer having thickness of 10 µm or less; has polarization degree that can be 99.9% or more; and has single-body transmittance that can be 42% or more (Okamoto, Pgs 62-71); therefore, Okamoto’s polarizer at least renders obvious the claim 1 formula inequalities.  Okamoto’s method for producing the polarizer includes forming a polarizer laminate, applying a 1st state of stretching the polarizer laminate in an oven, applying an insolubilization step performed by immersing the polarizer into an aqueous boric acid solution of 1-4 parts by weight of boric acid to 100 parts by weight of water to impart water resistance, applying a dyeing step, applying a cross-linking step by immersing the polarizer into an aqueous boric acid solution 1-4 parts by weight of boric acid to 100 parts by weight of water to further impart water resistance, applying a 2nd stage of in-water stretching of while immersed in an aqueous boric acid solution of 4 parts by weight of boric acid to 100 parts by weight of water, and immersing the polarizer laminate in an aqueous potassium iodide cleaning bath (Okamoto, Pgs 68-71); this method applies substantially nd stage of in-water stretching) as disclosed by the method of the specification of the present invention, where such a method yields polarizers having boric acid content of 14-20% by weight relative to a total quantity of the polarizer (Specification as originally filed, [0108]-[0110], Table 1).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Okamoto’s boric acid-based steps, boric acid contents, polarizer thickness, polarization degree, and single-body transmittance values are closely encompassed by and substantially similar to the claimed boric acid-based steps, boric acid contents, polarizer thickness, polarization degree, and single-body transmittance ranges/values.  Therefore, one of ordinary skill in the art would understand that Okamoto’s teachings yield polarizer embodiments that necessarily render obvious the claimed ranges/values with a reasonable expectation of success (see MPEP 2112, I; MPEP 2131.03, II; MPEP 2144.05, I; and MPEP 2143).  Okamoto also teaches the adhesive layers can have thickness of 0.1 to 25 µm and storage modulus at 25oC 5.0x107 Pa to 1.0x1010 Pa (Okamoto, Pgs 6-13).

    PNG
    media_image2.png
    168
    409
    media_image2.png
    Greyscale

Okamoto – [Figure 1B]
Since Fujii and Okamoto both disclose substantially similar polarizing plates having a protection film on one side and an adhesive layer and both disclose polarizers formed from polyvinyl alcohol-based resin that are stretched in a boric acid solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Okamoto’s polarizer layer as the polarizer in Fujii’s polarizing plate to yield a polarizing plate that has good impact resistance, good heat buckling property, small thickness unevenness, excellent visibility, small dimensional change, 
Regarding Claim 2, modified Fujii further teaches the pressure sensitive adhesive layer has a storage elastic modulus of 0.15 MPa to 10 MPa (15 x 104 Pa to 1000 x 104 Pa) when used at 23oC to 80oC to achieve good durability in high-temperature environments and to suppress swelling due to polarizing plate shrinkage (Fujii, [0012], [0022]-[0024], [0033]-[0038]); the pressure sensitive adhesive layer has thickness of preferably 3-25 µm to achieve good workability and good durability (Fujii, [0044]).  Modified Fujii’s PSA layer storage elastic modulus range is completely encompassed by the claim 2 storage modulus inequality range and modified Fujii’s preferred thickness range closely and completely encompasses the claim 2 thickness inequality range, and therefore, modified Fujii’s combined ranges are considered to render obvious the claim 2 inequalities/ranges to achieve good durability in high-temperature environments, suppressed swelling due to polarizing plate shrinkage, maintain good workability, and attain good durability (see MPEP 2144.05, I & II, MPEP 2143).
Regarding Claims 3 and 8, modified Fujii further teaches the pressure sensitive adhesive layer has a storage elastic modulus of 0.15 MPa to 10 MPa (15 x 104 Pa to 1000 x 104 Pa) when used at 23oC to 80oC to achieve good durability in high-temperature environments and to suppress swelling due to polarizing plate shrinkage (Fujii, [0012], [0022]-[0024], [0033]-[0038]).  Modified Fujii’s pressure sensitive adhesive layer storage elastic modulus range is fully encompassed within the claimed range of more than 6.1 x 104 Pa, and therefore completely satisfies the claimed range (see MPEP 2131.03, II; also see MPEP 2144.05).
Regarding Claims 4, 9, and 10, modified Fujii further teaches the polarizing plate comprises a separator 9 provided on the pressure sensitive adhesive layer 6 (Fujii, [0022]-[0023], [0042]-[0043], [0054]-[0058], [0062], Figs 1-2).
Regarding Claims 6, 11, and 12, modified Fujii further teaches an image display device comprising the polarizing plate discussed above (Fujii, [0013]-[0014], [0019]-[0020], [0055]-[0063]).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2010-277018 A, herein English machine translation utilized for all citations) in view of Okamoto et al. (WO 2015/099022 A1, herein English machine translation utilized for all citations) as applied to claims 1 and 4 above, and in further view of Hirata et al. (US 2013/0126080 A1).
Regarding Claim 5, modified Fujii teaches the polarizing plate as discussed above for claims 1 and 4.  Modified Fujii further teaches the polarizing plate can be formed by roll lamination (Okamoto, Pgs 61, 69-70).
Modified Fujii remains silent regarding the polarizing plate being in a roll form.
Hirata, however, teaches a manufacturing method of optical functional films (polarizing films) formed in a belt shape wound around a roll to allow for the optical functional film to be in a form suitable for delivery (Hirata, [0016]-[0027], [0035]-[0086]).
Since modified Fujii and Hirata both disclose polarizing optical functional films and modified Fujii suggests forming polarizing plates by roll lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hirata’s manufacturing method of forming belt shaped optical functional films (polarizing films) wound around a roll for form modified Fujii’s polarizing plate to yield a polarizing plate wound around a roll that prevents bubbles being formed between layers during bonding and is suitable for delivery as taught by Hirata (Hirata, [0008]-[0027], see MPEP 2143).
Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunai et al. (WO 2011/125958 A1, herein English machine translation utilized for all citations), in view of Okamoto et al. (WO 2015/099022 A1, herein English machine translation utilized for all citations), and in view of Kishioka et al. (US 2010/0080991 A1).
Regarding Claims 1, 3, and 13, Kunai teaches a polarizing plate 13 comprising a polyvinyl alcohol-based polarizer 12 and a protective film 14 disposed on one side of the polarizer (i.e. a one-side-protected polarizing film) (Kunai, [0008]-[0009], [0014]-[0015], [0033]-[0035], Fig 2).  Kunai further teaches the polarizer 12 thickness is 10 µm or less (Kunai, [0008]-[0009]).  Kunai’s thickness range is identical to the claimed range of 10 µm or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Kunai teaches the polarizer has a single body transmittance of 40% or more and a polarization degree of 99.9% (Kunai, [0009]). Kunai’s transmittance range and polarization degree fall 

    PNG
    media_image3.png
    181
    283
    media_image3.png
    Greyscale

Kunai – Figure 2
Kunai teaches the polarizer 12 can undergo a crosslinking treatment by immersing the polarizer into a cross-linking solution of boric acid (cross-linking agent), where the boric acid in included in an amount of 1-20 wt% (Kunai, [0082]).  Kunai remains silent regarding a polarizer comprising 14-20% by weight of boric acid relative to a total quantity of the polarizer.
Okamoto, however, teaches a pressure-sensitive-adhesive-layer-attached one-sided-protected polarizing film P comprising a protective film 2 on only one side of a polarizer layer 1 and adhesive layers a/b on a side of the polarizer layer (Okamoto, Pgs 3, 11, 15, [Figure 1B]).  Okamoto teaches the polarizer layer 1 comprises polyvinyl alcohol-based resin that is stretched in a boric acid solution; is a thin polarizer having thickness of 10 µm or less; has polarization degree that can be 99.9% or more; and has single-body transmittance that can be 42% or more (Okamoto, Pgs 62-71); therefore, Okamoto’s polarizer at least renders obvious the claim 1 formula inequalities.  Okamoto’s method for producing the polarizer includes forming a polarizer laminate, applying a 1st state of stretching the polarizer laminate in an oven, applying an insolubilization step performed by immersing the polarizer into an aqueous boric acid solution of 1-4 parts by weight of boric acid to 100 parts by weight of water to impart water resistance, applying a dyeing step, applying a cross-linking step by immersing the polarizer into an aqueous boric acid solution 1-4 parts by weight of boric acid to 100 parts by weight of water to further impart water resistance, applying a 2nd stage of in-water stretching of while immersed in an aqueous boric acid solution of 4 parts by weight of boric acid to 100 parts by weight of water, and immersing the polarizer laminate in an aqueous potassium iodide cleaning bath (Okamoto, Pgs 68-71); this method applies substantially identical boric acid-based steps (insolubilization step, cross-linking step, a 2nd stage of in-water prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Okamoto’s boric acid-based steps, boric acid contents, polarizer thickness, polarization degree, and single-body transmittance values are closely encompassed by and substantially similar to the claimed boric acid-based steps, boric acid contents, polarizer thickness, polarization degree, and single-body transmittance ranges/values.  Therefore, one of ordinary skill in the art would understand that Okamoto’s teachings yield polarizer embodiments that necessarily render obvious the claimed ranges/values with a reasonable expectation of success (see MPEP 2112, I; MPEP 2131.03, II; MPEP 2144.05, I; and MPEP 2143).  Okamoto also teaches the adhesive layers can have thickness of 0.1 to 25 µm and storage modulus at 25oC 5.0x107 Pa to 1.0x1010 Pa (Okamoto, Pgs 6-13).

    PNG
    media_image2.png
    168
    409
    media_image2.png
    Greyscale

Okamoto – [Figure 1B]
Since Kunai and Okamoto both disclose substantially similar polarizing plates having a protection film on one side and both disclose polarizers formed from polyvinyl alcohol-based resin that are treated with a boric acid solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Okamoto’s polarizer layer as the polarizer in Kunai’s polarizing plate to yield a polarizing plate that has good impact resistance, good heat buckling property, small thickness unevenness, excellent visibility, small dimensional change, excellent durability, reduced water content, and water resistance as taught by Okamoto (Okamoto, Pgs 3-4, 63-71, see MPEP 2143).
Modified Kunai further teaches additional other optical layers can be laminated to the polarizing plate (Kunai, [0060]).  Modified Kunai remains silent regarding a pressure sensitive adhesive (PSA) layer on a second side of the polarizer; remains silent regarding the PSA layer having thickness of more than 5 µm to less than 40 µm; and remains silent regarding the PSA layer exhibiting a storage elastic modulus at 23oC that satisfies the inequalities of claim 1 (and storage elastic modulus upper endpoint of no more than 1.3 x 105 Pa of claim 13).
Kishioka, however, teaches a pressure sensitive adhesive sheet (PSA layer) for use in optical applications such as attaching optical films to polarizing plates (Kishioka, [0001], [0109]-[0112], [0125]).  Kishioka teaches the PSA layer exhibits a storage modulus at 23oC of 1 x 104 Pa to less than 1 x 105 Pa and has a thickness of most preferably 10 µm to 30 µm (Kishioka, [0011], [0045]-[0047], [0051]-[0052]).  Kisioka’s most preferred thickness range is completely encompassed with the claimed range of more than 5 µm to less than 40 µm, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Kishioka’s storage modulus range is completely encompassed with the claimed inequality range, and therefore, Kishioka’s combined ranges are considered to render obvious the claim 1 inequalities/ranges to achieve good durability in high-temperature environments, suppressed swelling due to polarizing plate shrinkage, maintain good workability, and attain good durability (see MPEP 2144.05, I & II, MPEP 2143).  Kishioka’s storage modulus range also overlaps and includes the lower endpoint of more than 6.1 x 104 Pa of claim 3, and therefore, establishes a prima facie case of obviousness over the claimed range lower endpoint (see MPEP 2144.05, I).  Kishioka’s storage modulus range is also below the upper endpoint of no more than 1.3 x 105 Pa of claim 13, and therefore, satisfies the claimed range upper endpoint (see MPEP 2131.03).
Since modified Kunai suggests laminating additional other optical layers to the polarizing plate (Kunai, [0060]) and Kishioka discloses a PSA layer for attaching optical films to polarizing plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have add Kishioka’s PSA layer to the second side of modified Kunai’s polarizing plate to allow for the lamination and adherence of additional optical layers as suggested by Kunai (Kunai, [0060]), and to achieve an optical laminate that has enhanced thickness unevenness absorbability and enhanced 
Regarding Claims 2 and 8, modified Kunai further teaches the PSA layer exhibits a storage modulus at 23oC of 1 x 104 Pa to less than 1 x 105 Pa and has a thickness of most preferably 10 µm to 30 µm (Kishioka, [0011], [0045]-[0047], [0051]-[0052]).  Modified Kunai’s most preferred thickness range overlaps with the claimed range of more than 5 µm to less than 19 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Kunai’s storage modulus range is completely encompassed with the claimed inequality range, and therefore, modified Kunai’s combined ranges are considered to render obvious the claim 2 inequalities/ranges to achieve good durability in high-temperature environments, suppressed swelling due to polarizing plate shrinkage, maintain good workability, and attain good durability (see MPEP 2144.05, I & II, MPEP 2143).  Modified Kunai’s storage modulus range also overlaps and includes the lower endpoint of more than 6.1 x 104 Pa of claim 8, and therefore, establishes a prima facie case of obviousness over the claimed range lower endpoint (see MPEP 2144.05, I).
Regarding Claims 4, 9, and 10, modified Kunai further teaches a release line (separator) can be provided on the PSA layer (Kishioka, [0046], [0112], [0116]-[0117]).
Regarding Claims 6, 11, and 12, modified Kunai further teaches an image display device comprising the polarizing plate and PSA layer as discussed above for claims 1, 2, and 3 (Kunai, [0012]-[0015], [0034], [0108]-[0113], Kishioka, [0025], [0125]-[0128]).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunai et al. (WO 2011/125958 A1, herein English machine translation utilized for all citations), in view of Okamoto et al. (WO 2015/099022 A1, herein English machine translation utilized for all citations), and in view of Kishioka et al. (US 2010/0080991 A1) as applied to claims 1 and 4 above, and in further view of Hirata et al. (US 2013/0126080 A1).
Regarding Claim 5, modified Kunai teaches the polarizing plate as discussed above for claims 1 and 4.  Modified Kunai further teaches the polarizing plate can be formed by roll lamination (Okamoto, Pgs 61, 69-70).
Modified Kunai remains silent regarding the polarizing plate being in a roll form.
Hirata, however, teaches a manufacturing method of optical functional films (polarizing films) formed in a belt shape wound around a roll to allow for the optical functional film to be in a form suitable for delivery (Hirata, [0016]-[0027], [0035]-[0086]).
Since modified Kunai and Hirata both disclose polarizing optical functional films and modified Kunai suggests forming polarizing plates by roll lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hirata’s manufacturing method of forming belt shaped optical functional films (polarizing films) wound around a roll for form modified Kunai’s polarizing plate to yield a polarizing plate wound around a roll that prevents bubbles being formed between layers during bonding and is suitable for delivery as taught by Hirata (Hirata, [0008]-[0027], see MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782